DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. 119(e), through provisional application 62/002,851 filed 05/24/2014.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
 
Abstract
The abstract filed 01/02/2021 appears to be acceptable.

Drawings
The drawings filed 01/02/2021 appears to be acceptable.

Claim Objections
Claim 1 is objected to and the examiner suggests the following amendments:
1. A semiconductor array comprising: 
a backplane driver, 
wherein the backplane driver having a first surface and a second surface;
a plurality of compound semiconductor light emitting unit disposed in an array on the first surface of the backplane driver having a gap between any two adjacent ones, 
wherein the each compound semiconductor light emitting unit having a first surface and a second surface,
wherein the second surface of the each compound semiconductor light emitting unit having a cathode and an anode, 
wherein the cathode and the anode of the each compound semiconductor light emitting unit electrically connected to the first surface of the backplane driver, and 
wherein the cathode and the anode of the each compound semiconductor light emitting unit are separated from each other and electrically isolated from the adjacent electrodes of the adjacent compound semiconductor light emitting units; and 
a polymer layer disposed above the first surface of the each compound semiconductor light emitting unit.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suh et al. (US 20130026518 A1).

Regarding independent claim 1, Suh et al. teach “A semiconductor array (fig. 4; ¶¶ 0027-0047) comprising: 
a backplane driver (51), 
wherein the backplane driver (51) having a first surface and a second surface;
a plurality of compound semiconductor light emitting unit (LED) disposed in an array on the first surface of the backplane driver (51) having a gap between any two adjacent ones, 
wherein the each compound semiconductor light emitting unit having a first surface (facing element 21) and a second surface (facing element 51),
wherein the second surface of the each compound semiconductor light emitting unit having a cathode (36a) and an anode (36b), 
wherein the cathode and the anode of the each compound semiconductor light emitting unit electrically connected to the first surface of the backplane driver (51), and 
wherein the cathode (36a) and the anode (36b) of the each compound semiconductor light emitting unit are separated from each other and electrically isolated from the adjacent electrodes of the adjacent compound semiconductor light emitting units (by element 40a); and 
a polymer layer (60, ¶ 0047) disposed above the first surface of the each compound semiconductor light emitting unit”.
Note: Claim 1 can be rejected using any of the below prior arts:
Donofrio; Matthew et al.	US 20090283787 A1
Suh; Dae Woong et al.	US 20130026518 A1
KITABAYASHI; Atsushi	US 20160276615 A1
SEO; Won  Cheol et al.	US 20120074441 A1
Rhee; Byungjoon	US 20150228865 A1
Tu; Chuan-Cheng et al.	US 20060169994 A1
Horng; Ray-Hua et al.	US 20120193653 A1
IN; Chi Hyun et al.	US 20120241793 A1
Lee; Po-Wei et al.	US 20180342486 A1
Chu; Chen-Fu et al.	US 20090093075 A1
Lee; Chung Hoon et al.	US 20080087902 A1
Lee; Chung Hoon et al.	US 20130264600 A1
SEO; Won Cheol et al.	US 20100078656 A1
Beeson; Karl W. et al.	US 8158983 B2
Seo; Won Cheol	US 8232571 B2
Kim; Kwang Choong et al.	US 8211724 B2
Hsieh; Min-Hsun et al.	US 9748449 B2

Regarding claim 4, Suh et al. further teach, “The semiconductor array according to claim 1, wherein a wavelength conversion material (60) is placed on top of the compound semiconductor light emitting unit to convert an original color from the compound semiconductor light emitting unit to a target color”.

Regarding claim 5, Suh et al. further teach, “The semiconductor array according to claim 4, wherein the wavelength conversion material is at least one of a phosphor or a quantum dots (¶ 0047)”.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al. as applied to claim 1 above, and further in view of Setlur et al. (US 20050199897 A1). 

Regarding claim 2, Suh et al. teach all the limitations described in claim 1.
Suh et al. further teach, wherein the wavelength converter (60) may be formed by a phosphor-containing resin (¶ 0047). Resin is a polymer.
But Suh et al. are silent upon the provision of wherein the resin/polymer is selected from the group consisting of gels, sol-gels, epoxy, silicone, polyimide, parylene, cohesive gels, silicone gels, PMMA, photosensitive photoresist, UV cure able glues, thermal cure able glues and dyeing polymer.
However, Setlur et al. teach a light emitting diode structure (fig. 1), wherein the wavelength converter (22) comprise phosphor in Silicone (¶ 0031).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to select Silicone as resin/polymer material, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art. In re Leshin, 125 USPQ 416.

Regarding claim 3, Suh et al. and Setlur et al. further teach, “The semiconductor array according to claim 2, wherein the polymer is mixed with powders including TiO2, Al2O3, SiO2, ZnO and Si (Setlur et al., ¶ 0034)

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al. as applied to claim 1 above, and further in view of Sakata et al. (US 20060119258 A1).

Regarding claim 6, Suh et al. teach all the limitations described in claim 1.
But Suh et al. are silent upon the provision of wherein a dam array aligned over the gap, wherein the dam array has openings located above the first surface of the each compound semiconductor light emitting unit, and wherein the each opening is aligned to the each compound semiconductor light emitting unit.
However, Sakata et al. teach a light emitting structure (fig. 5-6), wherein a dam array (114, 122) aligned over the gap, wherein the dam array has openings located above the first surface of the each compound semiconductor light emitting unit (615a-c, 616, fig. 10), and wherein the each opening (surrounded by 614) is aligned to the each compound semiconductor light emitting unit.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Suh et al. and Sakata et al. to include the light emitting array in a dam array according to the teachings of Sakata et al. with a general motivation of building a matrix display device with electrical and mechanical support of the dam array. 

Regarding claim 7, Suh et al. and Sakata et al. further teach, “The semiconductor array according to claim 6, wherein the dam array is filled with a wavelength conversion material (621, fig. 10A; ¶ 0118)”.

Regarding claim 8, Suh et al. and Sakata et al. further teach, “The semiconductor array according to claim 7, wherein the wavelength conversion material is at least one of a phosphor or a quantum dots (Suh et al., ¶ 0047).
Note: Any of the below prior arts can be used to reject claims 6-8:
IMANISHI; Yasuo et al.	US 20150015840 A1
Hashimoto, Yasunobu  et al.	US 20040017152 A1
Duineveld, Paulus Cornelis  et al.	US 20020060518 A1
ITO; Naoyuki	US 20070200488 A1
Kobayashi, Michiya  et al.	US 20020158835 A1
Nakamura; Akio et al.	US 20070066179 A1
Lee; Sung-Hun et al.	US 20070252518 A1
TAKATA; Masakazu	US 20170117339 A1
NENDAI; Kenichi	US 20160172423 A1
AKIYOSHI; Muneharu	US 20070228937 A1
Han, Chang-Wook  et al.	US 20040119066 A1
FUJII; Gen et al.	US 20090008667 A1
ITO; Toyoji	US 20170162831 A1
OH; Tae-sik et al.	US 20070159089 A1
Chu; Wen-Kuo et al.	US 20080070466 A1
Sakata; Junichiro et al.	US 20060119258 A1
Nishiyama; Seiji	US 9843010 B2

Examiner’s Note
Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2141.02 VI. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Montalvo Eva can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD M HOQUE/
Primary Examiner, Art Unit 2817